— Kane, J. P.
Proceedings pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review three determinations of respondent which sustained sales and use tax assessments imposed under Tax Law articles 28 and 29.
The instant proceedings all involve the bulk sale of fuel oil distribution and service businesses. In this context, the common issue concerns respondent’s conclusion that the sales of customer lists were taxable as the sale of information under Tax Law § 1105 (c) (1).
This court has specifically held that the sale of a customer list, such as the ones involved here, was taxable under Tax Law § 1105 (c) (1) as the sale of information (Matter of Long Is. Reliable Corp. v Tax Commn., 72 AD2d 826, Iv denied 49 NY2d 707). Contrary to petitioners’ assertion, such statement by this court was not purely dictum and, accordingly, controls here. In so holding, we have reviewed petitioners’ remaining arguments and find no reason to depart from our prior holding. Consequently, we are unable to find respondent’s determinations irrational and we thus confirm the determinations.
Determinations confirmed, and petitions dismissed, without costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.